Citation Nr: 0028392	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied service connection for PTSD.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for PTSD has been 
developed.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994). The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has held that a PTSD claim is well 
grounded where the veteran has "submitted medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability". Patton v. West, 12 Vet. 
App. 272, 276 (1999), citing Cohen v. Brown, 10 Vet. App. 
128, 136-37 (1997).

In this case, the veteran has presented psychiatric evidence 
from Miguel A. Cubano, M.D., in a March 1998 report in which 
Dr. Cubano states, among other things, that the veteran still 
dreams of recovering dead and wounded soldiers during combat 
in Korea, that he has attention, concentration and memory 
problems, and that he still has auditory hallucinations and 
suicidal ruminations.  Dr. Cubano diagnosed the veteran with 
PTSD and schizophrenia undifferentiated type with paranoid 
features.  The veteran's June 1998 statement regarding the 
alleged inservice stressors, namely his combat action during 
the Korean War, must be accepted at face value for the 
purpose of establishing a well-grounded claim unless they are 
inherently incredible.  The veteran's "Report of Separation 
from the Armed Forces of the United States" (DD Form 214) 
indicates that the veteran was awarded the Korean Service 
Medal with one bronze star, the United Nations Service Medal 
and the Combat Infantry[man] Badge.  Furthermore, Dr. 
Cubano's diagnosis of PTSD appears to have been based on the 
claimed inservice stressors, thus providing some competent 
evidence of a nexus between an inservice disease or injury 
and the diagnosis of PTSD.  Thus, the veteran has presented a 
well-grounded claim for PTSD.  

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and  3) competent 
medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  

Section 3.304(f) was amended in June 1999, effective from 
March 7, 1997, in response to the Court's decision in Cohen, 
as follows:

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

As indicated above, the veteran essentially contends that he 
has PTSD due to his combat service in Korea, for which 
service connection should be granted.  After a review of the 
evidence, however, the Board finds that his contentions are 
not supported by the record and that, accordingly, his claim 
fails.

As previously stated, the evidence must show a current 
medical diagnosis of PTSD, including adequate PTSD 
symptomatology and sufficient evidence of stressors.  The 
Board finds that the veteran's claim fails on this count.  
The veteran's most recent VA examination, in September 1998, 
focused specifically on whether he exhibited the requisite 
symptomatology for PTSD.  The VA examiner first described the 
veteran's medical history, including several VA psychiatric 
examinations, in December 1973, October 1989, October 1991 
and May 1998.  None of these examinations resulted in a PTSD 
diagnosis.  The VA examiner also recognized that Dr. Cubano's 
March 1998 psychiatric evaluation resulted in a diagnosis of 
PTSD and schizophrenia, chronic undifferentiated type with 
paranoid features.  

The VA examiner noted that the veteran reported that he has 
been unemployed since military service discharge, but this 
was proven from VA records to be false.  The veteran also 
reported that he spends most of his time watching television, 
gets lost when he leaves his house, and that his behavior 
caused both his wife and common-law wife to leave him.  He 
stated that he served in Korea but does not remember in what 
unit he served or what happened there, other than 80 men 
died.  This information is contradicted by the veteran's 
statement in support of his initial claim for PTSD, submitted 
just three months earlier, that detailed his unit, place and 
type of duty during his Korean War service.  Upon 
examination, the veteran appeared clean, adequately dressed 
and groomed.  He avoided eye contact with the examiner and 
responded to most questions by stating that he did not 
remember or by giving contradictory answers.  However, his 
speech was clear and coherent and he was not hallucinating.  
He was not suicidal or homicidal, did not show any thought or 
perceptual disorders, and exhibited good impulse control.  
The examiner found the veteran to be evasive and not 
spontaneous in his answers.  

The examiner diagnosed the veteran with anxiety disorder, not 
otherwise specified, by record on Axis I.  He was also 
diagnosed with a dependent and antisocial personality 
disorder on Axis II.  He was assigned a Global Assessment of 
Functioning index of 75, which according to the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (pp. 46-47)(4th ed., revised, 1994), or 
DSM-IV, indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors, 
with no more than slight impairment in social, occupational 
or school functioning.  

The evidence is clear that the examiner did not find any 
specific PTSD stressors and did not diagnose the veteran with 
PTSD.  In fact, the examiner expressly stated at the end of 
his report that there was no history, records or evidence to 
support that the veteran suffers from PTSD.  The veteran 
avoided answers or gave contradictory information, was not 
cooperative, and displayed no potential evidence that might 
explain this behavior.  The examiner concluded his report by 
stating that, "[t]he veteran's behavior has a strong 
voluntary components [sic] with a secondary gain purpose."  
This evidence is in sharp contrast to the evidence provided 
by the March 1998 report from Dr. Cubano, which the Board 
must also consider.         

As part of the basis for well-grounding the veteran's claim, 
the Board referred to the information provided by Dr. Cubano, 
namely the March 1998 psychiatric evaluation concerning the 
veteran's psychiatric condition.  During this examination, 
the veteran complained of repetitive dreams and nightmares in 
the past about his combat action in the Korean War, 
especially about the many times that he recovered dead and 
wounded soldiers during the war, often while coming under 
enemy fire.  He also stated that he had anxiety from 
firecrackers and was generally very nervous.  The Board notes 
that the veteran stated at the time of this evaluation that 
he has had several jobs, which contrasts with his statements 
to the VA examiner in September 1998 that he has been 
unemployed since service discharge.     

Dr. Cubano stated in his evaluation report that the veteran 
was not spontaneous, but was cooperative.  He stated that the 
veteran had thoughts of self-reference and persecution, but 
did not associate these symptoms with facts related to 
wartime service or with PTSD.  Dr. Cubano went on to describe 
that the veteran seemed preoccupied, has psychomotor 
acceleration, ideas of worthlessness, "[f]eels different, is 
not the same man he used to be".  This is, presumably, the 
veteran's subjective account of his psychiatric condition.  
The Board points out that these facts, such as "not the same 
man he used to be" are vague descriptions that are not 
specifically associated with the veteran's wartime service in 
Korea or to a PTSD condition.  

Dr. Cubano goes onto describe other symptoms such as auditory 
hallucinations, suicidal ruminations, poor attention, memory 
and concentration, social withdrawal and flat mood and 
affect.  However, this listing of symptoms is not supported 
by any factual or objective observations of the veteran.  For 
instance, Dr. Cubano does not describe the auditory 
hallucinations that the veteran's apparently experiences.  
The Board has no basis to conclude that these purported  
hallucinations are related to combat or something totally 
unrelated to service.  The Board understands that the veteran 
relies on the PTSD diagnosis from Dr. Cubano as the basis of 
his service connection claim.  However, the Board does not 
find that the evidence from this March 1998 examination is 
sufficient to grant service connection for PTSD.  Dr. Cubano 
does not differentiate in his evaluation between the 
veteran's subjective complaints and objective medical 
observations and findings.

Dr. Cubano again diagnoses the veteran with PTSD after 
completing a VA psychological physician's statement in April 
1998.  In this report Dr. Cubano estimates, in a 
questionnaire, the severity of the veteran's psychiatric 
condition to be "considerable - severe" under almost all 
categories of symptoms.  The questionnaire defines 
"considerable" as "an impairment which seriously affects 
ability to function"; "severe" is defined as "extreme 
impairment of ability to function".  Dr. Cubano does not, 
however, substantiate this assessment with any particular 
facts about the veteran's psychiatric condition.  The Board 
finds an inconsistency in that although Dr. Cubano assesses 
the veteran's psychiatric condition as causing serious or 
extreme impairment, he also stated that the veteran was 
competent to handle VA funds.  In essence, the Board is 
presented with no elaboration of the veteran's psychiatric 
symptomatology, and is not provided with a clear delineation 
of the veteran's subjective complaints and the objective 
findings that would form the basis of a PTSD diagnosis.

In weighing the information from Dr. Cubano against the 
evidence from the September 1998 VA examination, the Board is 
swayed by the specific objective findings of the VA 
examination that characterize the veteran's mental condition, 
but do not result in a diagnosis of PTSD.  The Board finds 
that the evidence from the September 1998 VA examiner's 
diagnosis carries more weight than the private medical 
opinion.  The evaluation from Dr. Cubano, which is dated just 
prior to the veteran's application for PTSD service 
connection, does not, in the Board's opinion, include 
sufficient supporting evidence to outweigh the VA examination 
that made specific objective findings, based on the reported 
history from past VA examinations, of an anxiety disorder.  
Dr. Cubano's report regarding the veteran's psychiatric 
condition lacks the specificity of the basis for the doctor's 
PTSD diagnosis, and appears to be based in great part on 
merely the veteran's claims as opposed to an objective 
evaluation.  While not discounting the credibility of Dr. 
Cubano, the Board gives more weight to the VA examiner's 
assessment of the veteran's psychiatric condition.  See 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).                    

The Board finds that after weighing the evidence of the 
veteran's well grounded claim, the record does not contain 
competent evidence of a clear diagnosis of PTSD that is 
linked to service.  Thus, the preponderance of the evidence 
is against the claim for service connection for PTSD.  The 
Board need not determine whether there is adequate evidence 
of an inservice stressor.  Accordingly, the Board must deny 
his claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

